DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 5 that Oh may not be modified by Lee’688 or any other reference having a black matrix on a second substrate because Oh already teaches a black matrix. The examiner respectfully disagrees. The black matrix disclosed by Oh serves a similar function as the black matrix disclosed by Lee’688 or Chen (as referenced in the rejection of claim 16 below). The black matrix of Oh may be modified to be on the second substrate instead of the first substrate and may still serve the same purpose of blocking light. It is commonly known in the art that black matrices may be modified to be disposed on a first or second substrate without frustrating their intended purpose. 
Regarding the applicant’s argument on page 7 pertaining to unexpected results in relation to the first spacer being disposed on the blue color resist, the arguments are moot, since Chen discloses a first spacer specifically disposed on a blue color resist as being higher to achieve a purpose of solving a dark fringes problem. Please see rejection of claim 16 below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Publication No.: US 2016/0306210 A1 of record, “Oh”) in view of Chen (US Publication No.: US 2019/0011777 A1).
Regarding Claim 16, Oh discloses a liquid crystal display panel (Figures 1-3), comprising: 
An array substrate (Figures 1-2, array substrate 100), an upper substrate corresponding to the array substrate (Figures 1-2, upper substrate 200), and a liquid crystal layer disposed between the array substrate and the upper substrate (Figures 1-2, liquid crystal layer 300);
Wherein the array substrate comprises:
A base substrate (Figure 2, base substrate 110);
A thin film transistor (TFT) layer disposed on the base substrate, the TFT layer comprising a plurality of TFTs (Figures 1-2, TFTs 150);
A color resist layer disposed on the base substrate and covering the TFT layer, wherein a plurality of openings are defined in the color resist layer (Figures 1-2, plurality of openings 185; color resist layer 170); and the plurality of openings and the plurality of TFTs are staggered in the vertical direction (Figures 1-2, TFTs 150 are staggered with openings 185);
A pixel electrode layer disposed on the color resist layer, wherein the pixel electrode layer is electrically connected to the TFTs through the openings (Figure 2, pixel electrode layer 180; Paragraph 0081);
A passivation layer disposed on the color resist layer, wherein the passivation layer is made of an inorganic insulating material (Figures 1-2, passivation layer 175; Paragraph 0077); 
A plurality of first spacers disposed on the color resist layer, wherein the plurality of first spacers, the plurality of TFTs, and the plurality of openings are staggered in the vertical direction (Figures 1-2, plurality of first spacers 192 are staggered with plurality of TFTs 150 and plurality of openings 185); and
A plurality of second spacers disposed on the color resist layer , wherein a height of each of the second spacers is less than a height of each of the first spacers, and the plurality of second spacers are disposed corresponding to the plurality of TFTs in the vertical direction, or the plurality of second spacers and the plurality of TFTs are staggered in the vertical direction (Figures 1-3, second spacers 193 are staggered with plurality of TFTs 150; Paragraph 0105);
Each of the first spacers and each of the second spacers are disposed on the passivation layer (Figures 1-3, first spacers 192 and second spacers 193 are disposed on passivation layer 175).  
Oh fails to disclose that the upper substrate comprises a black matrix arranged in an array pattern, the plurality of first spacers and the plurality of second spacers are correspondingly disposed under the black matrix, and the color resist layer comprises a plurality of red color resists, a plurality of green color resists, and a plurality of blue color resists which are respectively disposed corresponding to a plurality of red pixel regions, a plurality of green pixel regions, and a plurality of blue pixel regions of the array substrate, and the first spacers are disposed on the blue color resists, and the second spacers are disposed on the red color resists and/or the green color resists.
However, Chen discloses a similar display where the upper substrate comprises a black matrix arranged in an array pattern, the plurality of first spacers and the plurality of second spacers are correspondingly disposed under the black matrix, and the color resist layer comprises a plurality of red color resists, a plurality of green color resists, and a plurality of blue color resists which are respectively disposed corresponding to a plurality of red pixel regions, a plurality of green pixel regions, and a plurality of blue pixel regions of the array substrate, and the first spacers are disposed on the blue color resists, and the second spacers are disposed on the red color resists and/or the green color resists (Chen, Figure 4, black matrix 2, red color resists 51, green color resists 52, blue color resists 53, first spacers 1 are disposed on blue color resists, second spacers are disposed on green color resists; Paragraph 0045; Paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by Oh to have the first spacers particularly correspond to blue color resists and have the second spacers particularly correspond to the green or red color resists as disclosed by Chen. One would have been motivated to do so for the purpose of solving a problem of dark fringes images thereby enhancing display quality (Chen, Paragraphs 0043-0045).

Regarding Claim 19, Oh in view of Chen discloses the liquid crystal display panel according to claim 16, wherein the base substrate is a glass substrate or a polyimide substrate (Oh, Paragraph 0054).

Regarding Claim 20, Oh in view of Chen discloses the liquid crystal display panel according to claim 16, wherein the TFT layer further comprises a plurality of scanning lines and a plurality of data lines electrically connected to the TFTs, the scanning lines provide scanning signals for the TFTs, and the data lines provide data signals for the TFTs (Oh, Figure 1, data lines 162, scanning lines 122; Paragraph 0066; Paragraph 0055).

Regarding Claim 22, Oh in view of Chen discloses the array substrate according to claim 20, wherein the pixel electrode layer comprises a plurality of pixel electrodes, and two openings are defined between adjacent two of the pixel electrodes in an extending direction of the data lines (Oh, Figure 1, pixel electrode layer comprises multiple pixel electrodes 180 where there are at least two openings 185 between adjacent pixel electrodes 180).

Regarding Claim 23, Oh in view of Chen discloses the array substrate according to claim 22, wherein the first spacer is disposed between adjacent two of the pixel electrodes and between adjacent two of the openings (Oh, Figures 1-2, where the first spacer 192 would be between two adjacent openings 185 and two adjacent pixel electrodes 180 of adjacent pixels).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Park et al (US Publication No.: US 2016/0291369 A1 of record, “Park”).
Regarding Claim 21, Oh in view of Chen discloses the liquid crystal display panel according to claim 20.
Oh fails to disclose that the pixel electrode layer comprises a plurality of pixel electrodes, and three openings are defined between adjacent two of the pixel electrode along an extending direction of the data lines.
However, Park discloses a similar substrate where the pixel electrode layer comprises a plurality of pixel electrodes, and three openings are defined between adjacent two of the pixel electrode along an extending direction of the data lines (Park, Figures 1-4, adjacent pixel electrodes 191a and 191b have three openings 185a, 185b, and 185c in the color resist layer 230 between them in an extending direction of the data line 171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Oh to include three openings as disclosed by Park. One would have been motivated to do so for the purpose of connecting a plurality of electrodes to the drain of the TFT (Park, Paragraphs 0090-0093). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                                                       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871